DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

               TRIPLE S MANAGEMENT CORPORATION and
                      TRIPLE S SALUD, INC. d/b/a
              BLUE CROSS BLUE SHIELD OF PUERTO RICO,
                          a foreign corporation,
                               Appellants,

                                    v.

                 AMERICAN CLINICAL SERVICES, LLC,
                             Appellee.

                             No. 4D21-2501

                             [July 13, 2022]

   Appeal of nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Gregory M. Keyser, Judge; L.T. Case
No. 502016CA001068XXXMB.

    Hector E. Valdes-Ortiz of Valdes Ortiz Law Offices, PA, Coral Springs,
for appellants.

   Karen B. Schapira of Karen B. Schapira, PLLC, Lakewood Ranch, and
William J. Grant of Law Offices of Grant & Dozier, LLC, Inverness, for
appellee.

PER CURIAM.

   Affirmed.

GERBER and FORST, JJ., concur.
WARNER, J., dissents with an opinion.

WARNER, J., dissenting.

   Puerto Rico based companies Triple-S Management Corporation
(“TSM”) and Triple-S Salud (“TSS”), d/b/a Blue Cross Blue Shield of Puerto
Rico, (collectively “appellants”), appeal the trial court’s denial of their
motion to dismiss for lack of personal jurisdiction and forum non
conveniens. I would reverse, concluding that the appellee, American
Clinical Solutions, LLC (“ACS”), a Florida lab, has not shown minimum
contacts to support personal jurisdiction over appellants.

    TSM and TSS are based in Puerto Rico. According to the complaint,
TSS is a wholly owned subsidiary of TSM. TSS is a Blue Cross Blue Shield
licensee for Puerto Rico and the U.S. Virgin Islands. TSS issues policies
in Puerto Rico to Puerto Rican residents.

   ACS, the Florida lab, specializes in drug testing. The lab is not a
contracted provider with TSS or TSM.        Nevertheless, Puerto Rican
physicians collected samples from patients covered by TSS policies and
sent them to ACS for testing. ACS represents that it tested at least 25,648
samples from Puerto Rico and sought payment from TSS based on TSS
insureds’ assignment of benefits. TSS failed to pay ACS, and ACS filed
suit in Palm Beach County, alleging that it was owed in excess of $3.5
million for the testing it performed.

    TSS and TSM moved to dismiss for lack of personal jurisdiction arguing
that the actions of a third party, in network Puerto Rico physicians who
sent the samples to ACS, cannot create personal jurisdiction between them
and the lab. The trial court rejected their argument and concluded that
the lab pleaded both general and specific personal jurisdiction and
satisfied “minimum contacts.” The trial court found that ACS established
minimum contacts with appellants through the number of its insured who
reported Florida addresses, a total of 8,757 insureds from 2012-2016. 1 As
a result, TSS received premiums from policy holders with Florida
addresses. Further, TSS was part of the Blue Card program which allowed
it to access discounts negotiated by Florida Blue.

   The evidence presented, however, showed that the number of policy
holders with addresses in Florida amounted to less than one-third of one
percent of TSS’s policy holders. More importantly, there is no evidence
that TSS issued policies to Florida residents. That policy holders may have
moved to Florida does not provide minimum contacts to establish
jurisdiction.

   I rely on Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985), in which
the Supreme Court explained the conduct necessary to establish minimum
contacts to assert jurisdiction over a defendant:

1
 In 2012, a total of 2,280 insureds reported Florida addresses; in 2013, a total
of 2,115 insureds reported Florida addresses; in 2014, a total of 1,819 insureds
reported Florida addresses; in 2015, a total of 1,423 insureds reported Florida
addresses; and, in 2016, a total of 1,120 insureds reported Florida addresses.

                                       2
[T]he constitutional touchstone remains whether the
defendant purposefully established “minimum contacts” in
the forum State. International Shoe Co. v. Washington, supra,
326 U.S., at 316, 66 S.Ct., at 158. Although it has been
argued that foreseeability of causing injury in another State
should be sufficient to establish such contacts there when
policy considerations so require, the Court has consistently
held that this kind of foreseeability is not a “sufficient
benchmark” for exercising personal jurisdiction. World-Wide
Volkswagen Corp. v. Woodson, 444 U.S., at 295, 100 S.Ct., at
566. Instead, “the foreseeability that is critical to due process
analysis . . . is that the defendant’s conduct and connection
with the forum State are such that he should reasonably
anticipate being haled into court there.” Id., at 297, 100 S.Ct.,
at 567. In defining when it is that a potential defendant
should “reasonably anticipate” out-of-state litigation, the
Court frequently has drawn from the reasoning of Hanson v.
Denckla, 357 U.S. 235, 253, 78 S.Ct. 1228, 1239–1240, 2
L.Ed.2d 1283 (1958):

   “The unilateral activity of those who claim some
   relationship with a nonresident defendant cannot
   satisfy the requirement of contact with the forum State.
   The application of that rule will vary with the quality
   and nature of the defendant’s activity, but it is essential
   in each case that there be some act by which the
   defendant purposefully avails itself of the privilege of
   conducting activities within the forum State, thus
   invoking the benefits and protections of its laws.”

This “purposeful availment” requirement ensures that a
defendant will not be haled into a jurisdiction solely as a result
of “random,” “fortuitous,” or “attenuated” contacts, Keeton v.
Hustler Magazine, Inc., 465 U.S., at 774, 104 S.Ct., at 1478;
World-Wide Volkswagen Corp. v. Woodson, supra, 444 U.S., at
299, 100 S.Ct., at 568, or of the “unilateral activity of another
party or a third person,” Helicopteros Nacionales de Colombia,
S.A. v. Hall, supra, 466 U.S., at 417, 104 S.Ct., at 1873.
Jurisdiction is proper, however, where the contacts
proximately result from actions by the defendant himself that
create a “substantial connection” with the forum State. McGee
v. International Life Insurance Co., supra, 355 U.S., at 223, 78


                                3
      S.Ct., at 201; see also Kulko v. California Superior Court,
      supra, 436 U.S., at 94, n. 7, 98 S.Ct., at 1698, n. 7.

Id. at 474–76 (footnotes omitted).

   There is no evidence that TSS or TSM themselves created any contacts
with Florida. The connections with Florida seem to me to be the unilateral
acts of third parties, whether they be policy holders who moved to Florida
or physicians who decided to use a Florida lab to process samples taken
from Puerto Rican patients in Puerto Rico. See also Carefirst of Md., Inc.
v. Recovery Vill. at Umatilla, LLC, 248 So. 3d 135 (Fla. 4th DCA 2018)
(concluding that patient’s unilateral decision to seek treatment in Florida
was insufficient to support jurisdiction in Florida over out of state health
insurer). Because this case involved the unilateral transactions of third
parties, defendants could not have anticipated being haled into court in
Florida. Therefore, I would reverse and direct dismissal for lack of personal
jurisdiction.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     4